 1   LAW OFFICES OF ERIK BABCOCK
     ERIK BABCOCK (Cal. 172517)
 2   717 Washington St., 2d Floor
     Oakland CA 94607
 3   Tel: (510) 452-8400
     Fax: (510) 452-8405
 4   erik@babcocklawoffice.com
 5   Attorney for Defendant
     DANIEL JAMES
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                          Case No. CR 19-cr-00043 YGR
10
                    Plaintiff,                          EX PARTE APPLICATION FOR ORDER
11                                                      COMPELLING DEFENDANT DANIEL
                                                        JAMES’ ATTENDANCE
12          v.                                                   AND ORDER
13

14   DANIEL JAMES, et al.,
15                  Defendants.
16

17

18          The undersigned counsel was appointed to represent Defendant Daniel James in this matter.
19
     Defendant James is in custody and has, apparently, refused to attend his last two scheduled court
20
     appearances. In order to be able to meet with counsel and to attend court, it is necessary that Mr. James
21
     be compelled, if necessary, to attend his next scheduled court appearances, both of which are set on May
22

23   30, 2019. The Alameda County Sheriff’s Office requires a court order before removing Mr. James from

24   his cell to come to court should he refuse to attend. The undersigned requests that the court so order.

25
     DATED: May 22, 2019                                  /S/Erik Babcock
26
                                                          ERIK BABCOCK
27                                                        Attorney for Defendant JAMES

28


                                                         1
 1   LAW OFFICES OF ERIK BABCOCK
     ERIK BABCOCK (Cal. 172517)
 2   717 Washington St., 2d Floor
     Oakland CA 94607
 3   Tel: (510) 452-8400
     Fax: (510) 452-8405
 4   erik@babcocklawoffice.com
 5   Attorney for Defendant
     DANIEL JAMES
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    NORTHERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         Case No. CR 19-cr-00043 YGR
10                 Plaintiff,                          [PROPOSED] ORDER COMPELLING
                                                       DEFENDANT DANIEL JAMES’
11                                                     ATTENDANCE
            v.
12

13
     DANIEL JAMES, et al.,
14
                   Defendants.
15

16

17

18          Defendant Daniel James has refused to appear in court for his most recent scheduled court
19   appearances. Under such circumstances, a court order is required to compel his attendance. Given that
20   Mr. James has not attended his recent court appearances, his personal presence in court is essential.
21   Therefore, should Mr. James persist in his refusal to appear, the Court hereby ORDERS the Alameda
22   County Sheriff’s Office to use appropriate force to remove Mr. James from his cell and present him to
23   the United States Marshal’s Service for transportation to the court on May 30, 2019. The United States
24   Marshal’s Service is ordered to serve this order on the Alameda County Sheriff’s Office.
25          SO ORDERED.
26
     DATED: May 24, 2019
27                                                              Hon. Yvonne Gonzalez Rogers
                                                                UNITED STATES DISTRICT JUDGE
28
     cc: Certified Copies to USMS

                                                        2
